

Exhibit 10.6


ADVERUM BIOTECHNOLOGIES, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


ADOPTED BY THE COMPENSATION COMMITTEE: June 22, 2020


Each member of the board of directors (the “Board”) of Adverum Biotechnologies,
Inc. (the “Company”) who is a Non-Employee Director (as defined in the Adverum
Biotechnologies, Inc. 2014 Equity Incentive Award Plan (the “Plan”)) will be
eligible to receive cash and equity compensation as set forth in this Adverum
Biotechnologies, Inc. Non-Employee Director Compensation Policy (this “Policy”).
The cash and equity compensation described in this Policy will be paid or
granted, as applicable, automatically and without further action of the Board to
each Non-Employee Director who is eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company prior to the time
period for which compensation is paid. This Policy, as adopted on June 22, 2020,
will become effective immediately and will remain in effect until it is revised
or rescinded by further action of the Board or the Compensation Committee of the
Board. Capitalized terms not explicitly defined in this Policy but defined in
the Plan will have the same definitions as in the Plan.


1.CASH COMPENSATION.


(a)Annual Retainers. Each Non-Employee Director will be eligible to receive the
following annual retainers for service as (i) a member and/or chair of the Board
and (ii) a member or chair/co-chair of a committee of the Board (“Committee”)
set forth below, as applicable.

Board or CommitteeType of Retainer*Amount (Per
Year)BoardChair$35,000Member$40,000Audit CommitteeChair$20,000Member
(Non-Chair)$10,000Compensation CommitteeChair$15,000Member
(Non-Chair)$7,500Nominating and Corporate Governance CommitteeChair$10,000Member
(Non-Chair)$5,000Research and Development CommitteeChair/Co-Chair$15,000Member
(Non-Chair/Co-Chair)$7,500

* The chair of the Board is eligible to receive a retainer for service as the
chair and an additional retainer for service as a member of the Board. The
chair/co-chair of each Committee is eligible to receive a retainer for service
as the chair/co-chair, but not an additional retainer for service as a member of
the Committee.


The annual retainers will be paid on the last day of the quarter and partial
service for that quarter will receive pro rata treatment.


(b)Expenses. Each Non-Employee Director will be eligible for reimbursement from
the Company for all reasonable out-of-pocket expenses incurred by the
Non-Employee Director in connection
1




--------------------------------------------------------------------------------



with his or her attendance at Board and Committee meetings.


To the extent that any taxable reimbursements are provided to a Non-Employee
Director, they will be provided in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance thereunder and any state law of similar effect, including, but not
limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during the Non-Employee Director’s taxable year may
not affect the expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense must be made no later than the
last day of the Non-Employee Director’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.


2.EQUITY COMPENSATION. The options described in this Policy will be granted
under the Plan and will be subject to the terms and conditions of (i) this
Policy, (ii) the Plan and (iii) the form of Option Agreement approved by the
Board for the grant of options to Non-Employee Directors under the Plan.


(a)Initial Grants. Each person who first becomes a Non-Employee Director,
whether through election by the stockholders of the Company or appointment by
the Board to fill a vacancy, automatically will be granted a Nonstatutory Stock
Option to purchase 45,000 shares of Common Stock (an “Initial Option”) on the
date of his or her initial election or appointment to be a Non-Employee
Director.


(b)Annual Grants. On the date of each annual meeting of the Company’s
stockholders: (i) each person who is then a Non-Employee Director and will be
continuing as a Non-Employee Director following the date of such annual meeting
(other than any Non-Employee Director receiving an Initial Option on the date of
such annual meeting) automatically will be granted a Nonstatutory Stock Option
to purchase 30,000 shares of Common Stock; and (ii) the Chair of the Board
automatically will be granted an additional Nonstatutory Stock Option to
purchase 10,000 shares of Common Stock, provided that no grant pursuant to this
subsection (ii) shall be made at the 2020 annual meeting of the Company’s
stockholders. Each of the options granted pursuant to (i) and (ii), is referred
to as an “Annual Option”.


(c)Terms of Options.


(i)Exercise Price. The exercise price of each Initial Option and Annual Option
will be equal to 100% of the Fair Market Value of the Common Stock subject to
such option (as determined in accordance with the Plan) on the date such option
is granted.


(ii)Vesting. Each Initial Option and Annual Option will vest and become
exercisable
as follows:


(A.)Each Initial Option will vest and become exercisable in equal annual
installments on each of the first three anniversaries of the date of grant of
such option, provided that the Non-Employee Director has not had a Termination
of Service prior to each such date; provided, however, that the vesting shall
accelerate, and the Initial Option shall become fully vested and exercisable,
upon the consummation of a Change in Control.


(B.)Each Annual Option will vest and become exercisable on the earlier of
(i) the date of the next annual meeting of the Company’s stockholders , or (ii)
the first anniversary of the date of grant of such option, provided that the
Non-Employee Director has not had a Termination of Service prior to such date;
provided, however, that the vesting shall accelerate, and each Annual Option
shall become fully vested and exercisable, upon the consummation of a Change in
Control.
2

